872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Parkis EVERETT, Plaintiff-Appellant,v.UNITED STATES ARMY CORPS OF ENGINEERS, Defendant-Appellee.Parkis EVERETT, Plaintiff-Appellant,v.SECRETARY OF the ARMY, United States Army, Defendants-Appellees.
No. 88-2155.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 10, 1989.Decided March 28, 1989.Rehearing and Rehearing In Banc Denied April 19, 1989.

Parkis Everett, appellant pro se.
Kurt Ewing Entsminger, Office of the United States Attorney, for appellees.
Before ERVIN, Chief Judge, and SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Parkis Everett appeals from two orders of the district court dismissing as without merit his claims of religious discrimination, 42 U.S.C. Sec. 2000e-16, and of violations of the Freedom of Information Act, 5 U.S.C. Sec. 552, and the Privacy Act, 5 U.S.C. Sec. 552a.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*   Everett v. United States Army Corps of Engineers, C/A No. 86-1214 (S.D.W.Va. June 9, 1988);  Everett v. Secretary of the Army, C/A No. 87-570 (S.D.W.Va. July 11, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFRIMED.



*
 Everett's contentions that the district judge was prejudiced are without merit.  For alleged bias and prejudice to be disqualifying, it must stem from an extrajudicial source, and result in an opinion on the merits on some basis other than what the judge learned from his participation in the case.   See United States v. Grinnell Corp., 384 U.S. 563, 583 (1966);  In re Beard, 811 F.2d 818, 827 (4th Cir.1987)